DREYFUS NEW YORK TAX-EXEMPT BOND FUND, INC. On March 19, 2014, Dreyfus New York Tax Exempt Bond Fund, Inc. (the "Fund") purchased 6,325 State Clean Water and Drinking Water Revolving Funds Revenue Bonds, Series 2014 A, issued by the New York State Environmental Facilities Corporation (CUSIP NO. 64986A3E9) (the "Bonds") at a purchase price of $118.255 per Bond, including underwriter compensation of 0.500% per Bond. The Bonds were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Goldman, Sachs & Co. BofA Merrill Lynch Blaylock Bean Van, LLC Estrada Hinojosa & Company, Inc. Guggenheim Securities Jefferies Loop Capital Markets, LLC Prager & Co., LLC RBC Capital Markets Siebert Brandford Shank & Co., L.L.C. The Williams Capital Group, L.P. Barclays Capital CastleOak Securities, L.P. Fidelity Capital Markets Janney Montgomery Scott LLC KeyBane Capital Markets Inc. Mesirow Financial, Inc. Ramirez & Co., Inc. Rockfleet Rice Financial Products Company BNY Mellon Capital Markets, LLC Citigroup George K. Baum & Company J.P. Morgan Lebenthal & Co., LLC Morgan Stanley Raymond James Roosevelt & Cross Incorporated Stifel, Nicolaus & Company, Incorporated Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 5, 2014. These materials include additional information about the terms of the transaction.
